Citation Nr: 1415987	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-27 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from February 1939 until October 1945 and from October 1950 until April 1957 and received the Purple Heart, among other decorations, for this service.  The appellant claims as the surviving spouse.  

The appellant's claims come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2011 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claims file is with the RO in Honolulu, Hawaii.

The Virtual VA and VBMS files have been reviewed.

The appeal is being remanded to the RO.  VA will notify the appellant if further action is required on her part.


REMAND

In September 2010, the appellant requested assistance in obtaining archived records from Tripler Army Medical Center and Army bases in South Korea, including Young San.  A January 2011 response from Tripler Army Medical Center indicated the records were retired and advised the AOJ to request the archived records from the National Personnel Records Center (NPRC).  There is no indication the RO requested records from the NPRC or assisted in obtaining other archived records from treatment on various Army bases in South Korea. 
While on remand, the appellant should also be provided notice that is complaint with Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a corrective VCAA notice letter regarding her claim to reopen service connection for the cause of the Veteran's death and DIC 38 U.S.C.A. § 1318 pursuant to the decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).

The letter should include (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.

2.  The AOJ should contact any appropriate facility, to include the National Personnel Records Center (NPRC) in St. Louis, to obtain archived records from Tripler Army Medical Center and additional US Army bases in South Korea, including Young San.

If a further search for these records is futile, it must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the appellant.

3.  The RO/AMC shall then take such additional development action as it deems proper.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the appellant should be furnished a Supplemental Statement of the Case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).




